Citation Nr: 0312123	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for spinal myoclonus, 
claimed as secondary to service-connected cervical spine 
fractures.

2.  Entitlement to service connection for narcolepsy, claimed 
as secondary to service-connected cervical spine fractures.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, among other things, denied service 
connection for a seizure disorder.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in December 1997, a 
transcript of which is of record.

This case was previously before the Board in May 1999 and 
November 2000.  In May 1999 the Board directed the RO to ask 
the veteran to clarify the exact condition(s) for which he 
was requesting service connection regarding his seizures, and 
he subsequently indicated that he was seeking service 
connection for narcolepsy and spinal myoclonus.  Thereafter, 
in November 2000, the Board remanded the narcolepsy and 
spinal myoclonus claims for the veteran to be accorded an 
examination which addressed the nature and etiology of these 
disabilities, to include whether they were secondary to the 
service-connected cervical spine fractures.  

Although the veteran was accorded a VA neurologic examination 
in March 2002, no etiology opinion was promulgated as 
directed by the Board's remand.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
conferred on the veteran the right to compliance with the 
remand orders, and imposed upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Rather than remanding the case again, the Board 
undertook additional development pursuant to the authority 
granted by 38 C.F.R. §19.9(a)(2), and the veteran underwent a 
new neurologic examination in January 2003.

On May 1, 2003, before the Board could consider the results 
of the January 2003 examination report, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.

For the reasons stated below, the Board finds that the 
veteran is entitled to a grant of service connection for 
spinal myoclonus, but that a REMAND is required with respect 
to the narcolepsy claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The competent medical evidence reflects that the veteran 
spinal myoclonus is secondary to his service-connected 
cervical spine fractures.






CONCLUSION OF LAW

Service connection is warranted for spinal myoclonus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled with 
respect to the spinal myoclonus claim.  Here, the RO advised 
the veteran of the evidence necessary to substantiate this 
claim by various documents such as the October 1997 rating 
decision, the April 1998 Statement of the Case (SOC), the 
various Supplemental Statements of the Case (SSOCs), as well 
as correspondence dated in June 1999 and December 2000.  In 
essence, these documents informed the veteran of the standard 
for establishing service connection for his claimed 
disabilities, indicated that VA would request any pertinent 
records he identified, and informed him of VA's efforts to 
obtain such evidence.  Further, the Board notified the 
veteran of the enactment of the VCAA when this case was 
remanded in November 2000, and the May 2002 SSOC specifically 
addressed the applicability of the VCAA to the facts of this 
case.  As such, the veteran was kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that the veteran was 
accorded several examinations in the instant case, the most 
recent of which included an opinion which addressed the 
etiology of his spinal myoclonus.  Moreover, it does not 
appear that he had identified any pertinent evidence that has 
not been obtained or requested by the RO.  The Board also 
notes that, for the reasons stated below, it has determined 
that service connection is warranted for spinal myoclonus.  
Consequently, any deficiency under the VCAA in regard to this 
claim has been rendered moot.  The only other issue on appeal 
is the subject of a remand appended to this decision. 

Based on the foregoing, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.


Background.  The veteran contends, in essence, that he 
developed spinal myoclonus and narcolepsy as a result of his 
service-connected cervical spine fractures.

The veteran's service medical records reflect that he 
sustained a fracture to his cervical spine as a result of an 
in-service motor vehicle accident.  Service connection was 
subsequently established for the residuals of these fractures 
by a March 1986 rating decision.

VA medical records from February 1997 note that the veteran 
complained of "flying motion/jerking" of his left upper and 
lower extremities that occurred 2 weeks earlier.  He also 
reported that he had had myoclonic jerking of these 
extremities for many years, since his in-service motor 
vehicle accident.  The overall assessment was that the 
veteran might be epileptic, and that he also had spinal 
myoclonus.

The veteran subsequently underwent a VA medical examination 
for the question of epilepsy or narcolepsy in May 1997.  At 
this examination, the veteran complained of periodic lapses 
of consciousness lasting approximately 3 hours, sometimes 
accompanied by or preceded by jerking movements of the arms 
and legs.  He further reported that these episodes occurred 
at irregular intervals, the last one occurring approximately 
6 weeks earlier.  The in-service motor vehicle accident was 
also noted.  Final assessment following examination of the 
veteran was that he had had a closed head injury involving 
brain structures in the frontal lobes, with residual mild 
right hemiparesis involving the arm and leg, with increased 
reflexes on that side; and no evidence for epilepsy based on 
electroencephalogram and on features of the veteran's 
clinical history.

Subsequent VA medical records from August 1997 note, in part, 
that the veteran had had no "seizure/myoclonus" for 6 
months.  However, it was noted that he still had narcoleptic 
occurrences at night.

When asked about his seizures at the December 1997 personal 
hearing, the veteran testified that he had spinal myoclonus 
and narcoleptic episodes, and that the spinal myoclonus 
occurred daily.  He also indicated that these disabilities 
were due to the head injury he sustained during service.

The veteran underwent new VA medical examinations in November 
1999.  However, none of these examinations addressed whether 
he currently had spinal myoclonus and/or narcolepsy, nor the 
etiology thereof.

In March 2002, the veteran underwent a VA neurologic 
examination conducted by the clinician who evaluated him in 
May 1997.  Following examination of the veteran, the examiner 
stated that the veteran appeared to have a stable partial 
cervical myelopathy involving primarily the right 
corticospinal tract.  The examiner also made note of the fact 
that the veteran had had two neuropsychological evaluations 
with no evidence of cognitive deficits due to organic brain 
disease.  In addition, it was noted that the veteran had 
previously been evaluated for seizure disorders as documented 
in previous examinations, including the prior examination in 
1997.  Nevertheless, this examiner did not explicitly state 
whether or not the veteran had spinal myoclonus and/or 
narcolepsy, nor did he provide an opinion regarding the 
etiology thereof.

The veteran underwent a new VA neurologic examination in 
January 2003, at which the examiner noted that the veteran's 
medical chart and claims folder had been reviewed, and 
summarized the contents thereof.  Following examination of 
the veteran, the examiner concluded that it was as likely as 
not that the veteran had spinal myoclonus as manifested by 
intermittent brief jerks of the left arm or left leg, 
resulting from his fracture of the cervical spine.  Further, 
the examiner stated that this diagnosis was based on the 
description of the jerking, both as provided on the 
examination and reported in 1997, along with the history of a 
plausible etiology (cervical spine injury).  The examiner did 
not believe the veteran "has or had" narcolepsy, as neither 
he nor his medical record described symptoms convincing of 
narcolepsy.  Moreover, the examiner opined that the reference 
to narcolepsy in the records was an incorrect term used to 
describe the jerking movements of the veteran's limbs.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis.  In the instant case, the Board finds that the 
evidence supports a grant of service connection for the 
veteran's spinal myoclonus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, the medical records show that the veteran has spinal 
myoclonus, as documented by the February 1997 medical record 
and the January 2003 VA neurologic examination.  Moreover, 
the January 2003 examiner essentially opined that this 
disability is secondary to the service-connected cervical 
spine fractures.  This opinion was based upon both an 
examination of the veteran and review of his medical records.  
Further, no competent medical opinion is of record which 
refutes this opinion.

The Board acknowledges that the examiner does not provide an 
explicit explanation as to how the veteran's cervical spine 
fracture residuals resulted in his current spinal myoclonus.  
However, in Alemany v. Brown, 9 Vet. App. 518 (1996), the 
Court noted that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that competent medical evidence reflects that 
his spinal myoclonus is secondary to his service-connected 
cervical spine fractures.  Accordingly, he is entitled to a 
grant of service connection for this disability.


ORDER

Entitlement to service connection for spinal myoclonus, 
claimed as secondary to service-connected cervical spine 
fractures, is granted.


REMAND

In light of the Federal Circuit's holding in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
supra, the Board is of the opinion that the RO should 
consider the effect of the January 2003 VA neurologic 
examination on the narcolepsy claim in the first instance.  
Accordingly, this case is REMANDED for the following:

The veteran's claims folder should be 
returned to the RO for consideration of 
the January 2003 VA neurologic 
examination report.  After completing any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


